Exhibit 10.9

 

[Stream Global Services, Inc. Letterhead]

 

January 28, 2011

 

Michael J. Henricks

 

Dear Michael:

 

On behalf of Stream Global Services, Inc. (“Stream” or the “Company”), it is my
pleasure to extend an offer to you for the position of Vice President, Revenue
with a start date of Monday, March 7, 2011.  In this position, your direct
manager will initially be Dennis Lacey, Executive Vice President & Chief
Financial Officer.  Your position will be based in Minnesota.

 

All currency amounts set forth in this letter agreement are stated in US
dollars.  Except as otherwise noted herein, the compensation amounts described
in this letter (i) are gross amounts and are subject to reduction for taxes and
withholdings required under applicable law, and (ii) will be paid under the U.S.
payroll.  The Company will pay any bonus due to you in the year following the
year in which the services were rendered, unless the bonus program specifically
provides for a different payment schedule that complies with Section 409A (as
defined below).

 

COMPENSATION

 

Base Salary:  The bi-weekly base salary rate for the above position is
7,115.38.  This salary rate equates to the gross amount of $185,000 if
calculated on an annual basis.

 

VARIABLE PAY

 

You are eligible to participate in our 2011 Management Incentive Plan (“MIP”)
with an annual target opportunity of 40% of base salary subject to meeting the
MIP guidelines. which are currently in development for 2011.  Further MIP
details will follow as soon as they are finalized.

 

ADDITIONAL COMPENSATION

 

Equity Incentive Program:  You are eligible to participate in the long-term
incentive program described in and subject to the Stream Global Services 2008
Stock Incentive Plan. You will be granted 40,000 options to purchase Stream
stock, subject to Board approval.  Stock option awards are granted on the first
Tuesday following your month of hire. The exercise price per share of stock will
be the greater of $6.00 or the fair market value per share, per the close price
as listed on Bloomberg as of the grant date (e.g. Tuesday, April 5, 2011).  An
information package regarding your option grant will be sent to you within 45
days of your grant date.

 

BENEFITS

 

As a new Stream employee you will be eligible to participate in the following
benefit plans:

 

Insurance:  Medical, prescription, vision, dental, life and AD&D insurance are
offered by the Company. The terms of coverage, including eligibility, are
controlled by the governing plan documents and remain subject to those plan
documents, as amended from time to time.

 

--------------------------------------------------------------------------------


 

Coverage begins on the first day of the month following 90 consecutive days of
full-time employment, provided you complete your online enrollment between 61
and 90 days of date of hire.

 

The Company will reimburse you for the cost of your COBRA premiums until your
coverage with Stream begins.  Such reimbursement shall be paid following receipt
by the Company of acceptable proof of payment, provided that no payments shall
be made after December 31, 2011.  You will be responsible for all taxes
associated with any actual or imputed compensation attributable to this
arrangement.

 

401(k): Stream Global Services offers a 401(k) Plan.  When you become eligible,
your contribution is automatically set at 3% of your salary unless you opt-out,
increase or decrease your contribution.  You will be given a choice of
investment vehicles.  You may choose to defer a portion of salary contributions
to the 401(k) as well as rollover money from other qualified 401 (k) plans. 
Your participation in the 401(k) Plan will begin the next scheduled entry date
(January 1st, April 1st, July 1st and October 1st) following your completion of
30 days of employment.

 

Vacation and Holidays: The Company offers vacation time after 90 days of
service.  In your position you will accrue 15 vacation days in your first year
of service. After one year of service, you will accrue 20 vacation days per
year. Accrued rate are governed by Company policy.  The Company observes the
following seven holidays: New Year’s Day, Memorial Day, Independence Day,
Thanksgiving Day, Day after Thanksgiving, Labor Day, and Christmas Day.

 

Participation in any other benefit programs is based upon the particular
requirements of each plan and will be discussed during your orientation. The
benefits described are reviewed annually and are intended to be continued.
However, the Company reserves the right at any time and at its discretion to
amend, modify, reduce, discontinue, or terminate any benefit.

 

CHANGE OF CONTROL BENEFITS

 

Severance: If a Change of Control (as defined in Schedule 1) occurs during the
first 12 months following the commencement of your employment with Stream and
the Company subsequently terminates your employment within 12 months following
such Change of Control for any reason other than (A) for Cause (as defined in
Schedule 1) or (B) as a result of death or permanent disability, and you sign
and do not revoke a release of claims, as provided to you by the Company within
the timing specified below, then the Company shall pay to you, as severance pay
and in lieu of any further salary for periods subsequent to the date of
termination, salary continuation in accordance with its regular payroll schedule
an aggregate amount equal to 0.5 times your annual base salary at the rate in
effect just prior to the time notice of termination of employment is given
(i.e., for avoidance of doubt, salary continuation representing an aggregate
period of 6 months).

 

Release Timing: To receive any severance benefits provided for under this letter
agreement or otherwise, you must deliver to the Company a general release of
claims on the form the Company provides, which release must become irrevocable
within 60 days following the date of your termination of employment. Benefits
will be paid or commence in the first regular payroll beginning after the
release becomes effective, subject to any delays required pursuant to
Section 409A outlined below; provided, however, that if the last day of the 60
day period for an effective release falls in the calendar year following the
year of your date of termination, the severance payments will be paid or begin
no earlier than January 1 of such subsequent calendar year.

 

Effect on Employment:  The Company reserves the right to terminate your
employment or

 

--------------------------------------------------------------------------------


 

service at any time and for any reason or for no reason, with or without cause,
and with or without advance notice.

 

Section 409A:  For all purposes of this letter agreement, effective as of the
effective date of this letter agreement, and notwithstanding any provision
herein to the contrary:

 

(a)  No amount subject to Section 409A of the Internal Revenue Code of 1986
(“Section 409A”) of the “Code”) that is payable to you upon termination of
employment shall be payable unless such termination constitutes a “separation
from service” as defined for purposes of Section 409A (“Separation from
Service”).

 

(b)  If you are deemed at the time of your Separation from Service to be a
“specified employee” for purposes of Section 409A, then to the extent delayed
commencement of any portion of the benefits to which you are entitled under this
letter agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of your benefit shall not be
provided to you prior to the earlier of (i) the expiration of the six-month
period measured from the date of your Separation from Service, or (ii) the date
of your death. Upon the earlier of such dates, all payments deferred pursuant to
this provision shall be paid in a lump sum to you (or your estate), and any
remaining payments due under this letter agreement shall be paid as otherwise
provided herein.  The determination of whether you are a “specified employee”
for purposes of Section 409A as of the time of his or her Separation from
Service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder.  Each installment
of the payments and benefits provided under this letter agreement shall be
treated as a separate “payment” for purposes of Section 409A and the guidance
issued thereunder.  Notwithstanding the foregoing, to the extent that this
letter agreement or any payment or benefit hereunder is determined not to comply
with Section 409A, then neither the Company, its Board of Directors, nor any of
its designees, agents, or employees will be liable to you or any other person
for any actions, decisions, or determinations made under this letter agreement
or for any resulting adverse tax consequences.

 

EMPLOYMENT ELIGIBILITY

 

You will need to provide original documents to verify your eligibility to work
such as a driver’s license, passport, original social security card, alien
registration, and/or birth certificate in accordance with the instructions on
the back of the I-9 form which you will receive on your date of hire. The law
requires the Company to obtain identification and employment eligibility
documentation within three business days of your hire date. Failure to provide
these documents within three business days of your hire date will result in the
company rescinding the offer of employment until these documents are provided.

 

This offer and continued employment is contingent upon the successful completion
of a background check. This offer and continued employment is also contingent
upon your not being subject to any legal or contractual restrictions that would
prevent you from being employed by, or performing services on behalf of, Stream.

 

CONFIDENTIALITY REQUIREMENTS

 

As part of your new position with Stream, you will gain special skills and have
access to confidential information. Consequently, we require that you sign a
confidentiality and non-solicitation agreement on your date of hire.

 

USE OF COMPANY PROPERTY

 

While you are employed with Stream, we will provide you with the use of certain
company property.  You will be responsible for the care, maintenance (ordinary
wear and tear excepted) and return of this property.

 

--------------------------------------------------------------------------------


 

EMPLOYMENT RELATIONSHIP

 

During your employment, you will be required to adhere to the Company’s policies
and procedures as set forth at any time in the Company’s Employee Handbook.
While we anticipate a lengthy and satisfying employment relationship, it is
Stream’s policy that all employees are employees at will and, as such, are free
to resign at any time with or without reason. Stream, likewise, retains the
right to terminate the employment relationship at any time with or without Cause
or other reason or notice.

 

The compensation details of this offer are confidential and may only be
discussed with your manager or a member of the Human Resources Department.

 

We look forward to having you join the Stream team.

 

Sincerely,

 

/s/ Andrew Suchoff

 

 

Andrew Suchoff

 

Executive Vice President

 

Global Human Resources

 

 

I understand and accept the terms and conditions of this offer.

 

 

/s/ Michael J. Henricks

 

1/31/11

Michael J. Henricks

 

Date

 

--------------------------------------------------------------------------------


 

Schedule I
Definitions

 

For purposes of this letter agreement:

 

“Cause” means your (a) failure (including as a result of death) to take or
refrain from taking any corporate action consistent with your duties to the
Company as specified in written directions of the Chief Executive Officer or the
Chief Operations Officer or the Board of Directors, (b) willful engagement in
illegal conduct or gross misconduct that is injurious to the Company,
(c) conviction of, or the entry of a pleading of guilty or nolo contendere by
you to, any crime involving moral turpitude or any felony; (d) fraud upon the
Company including, without limitation, falsification of Company records or
financial information; and (e) breach of any of the non-compete,
non-solicitation, and proprietary information provisions entered into with the
Company.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a) or
(d), the following acquisitions shall not constitute a Change in Control:
 (i) any acquisition directly from the Company (excluding an acquisition
pursuant to the exercise, conversion or exchange of any security exercisable
for, convertible into or exchangeable for common stock or voting securities of
the Company, unless the Person exercising, converting or exchanging such
security acquired such security directly from the Company or an underwriter or
agent of the Company), (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition of securities of the Company by Ares Corporate
Opportunities Fund II, L.P. (“ACOF II”), Providence Equity Partners, LLC (“PEP”)
or Ayala Corporation (“Ayala”); or any affiliate thereof, including, without
limitation, any investment fund, investment partnership, investment account or
other investment person whose investment manager, investment advisor, managing
member or general partner, is ACOF II, PEP or Ayala or an affiliate of ACOF II,
PEP or Ayala or any member, partner, director, officer or employee of such
investment manager, investment advisor, managing member or general partner of
ACOF II, PEP or Ayala or any affiliate of ACOF II, PEP or Ayala; or

 

(b)                                 such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board (or, if applicable, the
Board of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this letter agreement or
(ii) who was nominated or elected subsequent to such date by at least a majority
of the directors who were Continuing Directors a the time of such nomination or
election or whose election to the Board

 

--------------------------------------------------------------------------------


 

was recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

(c)                                  the consummation of a merger,
consolidation, reorganization, recapitalization or statutory share exchange
involving the Company or a sale or other disposition of all or substantially all
of the assets of the Company in one or a series of transactions (a “Business
Combination”), unless, immediately following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 35% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively; or

 

(d)                                 approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company;

 

provided, however, that with respect to any compensation subject to
Section 409A, a “Change-in-Control of the Company” shall be deemed to occur only
if any of the foregoing events occur and such event that occurs is a “change in
the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation” as defined in
Treasury Reg. § 1.409A-3(i)(5).

 

--------------------------------------------------------------------------------


 

[Stream Global Services, Inc. Letterhead]

 

November 6, 2012

 

Michael Henricks

 

Dear Mike,

 

On behalf of Stream Global Services, it is my pleasure to confirm your promotion
and salary increase effective November 1, 2012.  Your new title will be Chief
Financial Officer, reporting to Kathy Marinello, Chairman and Chief Executive
Officer.

 

COMPENSATION

 

Base Salary: Your new bi-weekly base salary is $9,423.08.  This salary equates
to $245,000 when calculated on an annual basis.

 

VARIABLE PAY

 

Your annual incentive target will be 60% of your salary, your actual bonus
opportunity may be prorated based on time in position.  Participation in the
Plan is subject to all terms and conditions detailed in the plan document which
will be provided to your under spate cover.

 

BENEFITS

 

Your benefits as a Stream employee will remain the same.

 

CONFIDENTIALITY REQUIREMENTS

 

The Confidentiality and Non-Solicitation Agreement you previously signed remains
in full force and effect.

 

EMPLOYMENT RELATIONSHIP

 

You continue to be an employee-at-will and, as such, are free to resign at any
time with or without reason. Stream, likewise, retains the right to terminate
the employment relationship at any time with or without reason or notice.

 

If you have any questions please feel free to contact me.

 

Sincerely,

 

 

/s/ Barbara Weyl

 

Barbara Weyl

 

Executive Vice President

 

Global Human Resources

 

 

--------------------------------------------------------------------------------